         Case 2:18-cv-05248-RAL Document 32 Filed 06/25/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANTONIO MICHAEL BYRD,                      :
                                            :
               Plaintiff,                   :
                                            :
        v.                                  :
                                            :      CIVIL ACTION No. 18-5248-RAL
 ANDREW M. SAUL,                            :
 Commissioner of Social Security,           :
                                            :
               Defendant.                   :
                                            :

                                       ORDER

       AND NOW this 25th day of June, 2020, upon consideration of Plaintiff’s Motion

for Attorney’s Fees pursuant to the Equal Access to Justice Act (“EAJA”), ECF Doc. No.

24, the Commissioner’s response thereto, ECF Doc. No. 25, and the Plaintiff’s Reply,

ECF Doc. No. 26 it is ORDERED that the Commissioner shall pay attorney’s fees

pursuant to EAJA to Plaintiff in the amount of $9,640.80. Fees are payable to Plaintiff.

See Astrue v. Ratliff, 560 U.S. 586, 591 (2010) (holding award of EAJA fees are payable

to plaintiff, not her attorney).

        The reasons for this award are set forth in the Memorandum Opinion filed

contemporaneously herewith.

       SO ORDERED.



                                                BY THE COURT:



                                                _s/ Richard A. Lloret_________
                                                RICHARD A. LLORET
                                                U.S. Magistrate Judge
Case 2:18-cv-05248-RAL Document 32 Filed 06/25/20 Page 2 of 2




                             2
